Exhibit 99.1 Contact: Janet Kirkley, 704-532-3318 —For Immediate Release— Speedway Motorsports Reports Results for the Three and Nine Months Ended September 30, 2015 and Reaffirms Full Year 2015 Guidance CONCORD, NC ( October 2 8 , 2015) – Speedway Motorsports, Inc. (SMI) (NYSE: TRK) today reported third quarter 2015 total revenues of $144.1 million, adjusted non-GAAP net income of $12.6 million or $0.31 per diluted share, and GAAP net income of $8.6 million or $0.21 per diluted share. Nine month 2015 total revenues were $408.7 million, adjusted non-GAAP net income was $42.8 million or $1.04 per diluted share, and GAAP net loss was $28.1 million or $0.68 per diluted share. The non-GAAP items are further discussed, and reconciled with comparable GAAP amounts, below. The non-GAAP results were within management’s expectations, and SMI reaffirmed its full year 2015 earnings guidance of $0.90 to $1.10 per diluted share as further described below. Management believes many of the Company’s revenue categories continue to be negatively impacted by economic conditions, including underemployment and high food and health-care costs. Also, many parts of the East Coast of the United States experienced a particularly harsh or longer-lasting winter in 2015. Management believes admissions and certain event related revenues and expenses were negatively impacted by poor weather surrounding certain NASCAR racing events held at Atlanta Motor Speedway in the first quarter 2015 and at Bristol Motor Speedway in the second quarter 2015, including its rain delayed Sprint Cup race. Race schedule changes in 2015 as compared to 2014 are presented below in the Selected Financial Data. Although the same number of major racing events were held in each quarter, the profitability of similar series events, particularly NASCAR Sprint Cup events, can vary substantially because of differences in broadcasting revenues, seating capacity and demand, media markets, weather conditions surrounding our events and other factors. Third Quarter Comparison ● Total revenues were $144.1 million in 2015 compared to $139.8 million in 2014 ● Interest expense was $3.5 million in 2015 compared to $5.4 million in 2014 due to debt refinancing transactions ● After tax accelerated depreciation and removal costs on retired assets aggregating $4.7 million or $0.11 per diluted share in 2015 ● Non-recurring benefit from state tax law changes was $610,000 or $0.01 per diluted share in 2015 ● Income from continuing operations was $8.6 million or $0.21 per diluted share in 2015 compared to $9.0 million or $0.22 per diluted share in 2014 ● Income from discontinued operation was $0 in 2015 compared to $6.0 million or $0.14 per diluted share (before associated income taxes on recovery settlement of $2.5 million) in 2014 ● Net income was $8.6 million or $0.21 per diluted share in 2015 compared to $15.0 million or $0.36 per diluted share in 2014 ● Non-GAAP net income was $12.6 million or $0.31 per diluted share in 2015 compared to $11.5 million or $0.28 per diluted share in 2014 Year-to-Date Comparison ● Total revenues were $408.7 million in 2015 compared to $400.3 million in 2014 ● In 2015 (after tax items): o Items and amounts as described in the Third Quarter Comparison above o Impairment charge for other intangible assets and goodwill of $60.5 million or $1.46 per diluted share o Loss on early debt redemption and refinancing of $5.3 million or $0.13 per diluted share o Interim interest expense associated with early debt redemption of $1.1 million or $0.03 per diluted share ● After tax involuntary property conversion and insurance recovery gains and decrease in accrued interest and penalties on estimated income taxes, net of accelerated depreciation on damaged and retired assets, aggregating $685,000 or $0.02 per diluted share in 2014 on a combined basis ● Loss from continuing operations was $28.1 million or $0.68 per diluted share in 2015 compared to income of $38.2 million or $0.92 per diluted share in 2014 ● Loss from discontinued operation was $8,000 in 2015 compared to income of $5.9 million or $0.14 per diluted share (before associated income taxes on recovery settlement of $2.5 million) in 2014 ● Net loss was $28.1 million or $0.68 per diluted share in 2015 compared to net income of $44.1 million or $1.06 per diluted share in 2014 ● Non-GAAP net income was $42.8 million or $1.04 per diluted share in 2015 compared to $39.9 million or $0.96 per diluted share in 2014 Non-GAAP Financial Information and Reconciliation Income or loss from continuing operations, and diluted earnings or loss per share from continuing operations, as adjusted and set forth below are non-GAAP (other than generally accepted accounting principles) financial measures presented as supplemental disclosures to their individual corresponding GAAP basis amounts. The following schedule reconciles those non-GAAP financial measures to their most directly comparable information presented using GAAP, all net of taxes. Management believes such non-GAAP information is useful and meaningful to investors and helps in understanding, using and comparing the Company’s operating results. Management uses the non-GAAP information to assess the Company’s operations for the periods presented, analyze performance trends and make decisions regarding future operations because it believes this separate information better reflects ongoing operating results. This non-GAAP financial information is not intended to be considered independent of or a substitute for results prepared in accordance with GAAP. This non-GAAP financial information may not be comparable to similarly titled measures used by other entities and should not be considered as alternatives to net income or loss or diluted earnings or loss per share, or income or loss or diluted earnings or loss per share from continuing operations, determined in accordance with GAAP. Individual quarterly per share amounts may not be additive due to rounding. Amounts below are in thousands except per share amounts. Three Months Ended Nine Months Ended September 30: September 30: (in thousands, except per share amounts) Consolidated net income (loss) using GAAP $ $ $ ) $ Impairment of other intangible assets and goodwill Loss on early debt redemption and refinancing Interim interest expense Accelerated depreciation on retired assets and costs of removal Non-recurring benefit of state income tax law changes (2015), and decrease in accrued interest and penalties on estimated income tax liabilities (2014) (Income) loss from discontinued operations and associated income taxes on recovery settlement ) 8 ) Non-recurring insurance recovery gain, net of accelerated depreciation on damaged assets ) Gain from involuntary property conversion ) Non-GAAP consolidated net income $ Consolidated diluted earnings (loss) per share using GAAP $ $ $ ) $ Impairment of other intangible assets and goodwill Loss on early debt redemption and refinancing Interim interest expense Accelerated depreciation on retired assets and costs of removal Non-recurring benefit of state income tax law changes (2015), and decrease in accrued interest and penalties on estimated income tax liabilities (2014) (Income) loss from discontinued operations and associated income taxes on recovery settlement ) Non-recurring insurance recovery gain, net of accelerated depreciation on damaged assets ) Gain from involuntary property conversion ) Non-GAAP consolidated diluted earnings per share $ As previously reported in the second quarter 2015, the Company reflected non-cash charges aggregating $98
